DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art reference of record, Ashrafi et al. (US 2017/0026095; “Ashrafi”), teaches (figure 75) a method comprising: 
configuring an antenna (7504) to transmit two or more coherent out-of-phase Gaussian beams (7508, 7510) along a propagation axis (See horizontal axis in figure 75) to generate a beam of electromagnetic energy that: 
propagates along the propagation axis (See horizontal axis of propagation in figure 75), 
forms a focus along the propagation axis (Para. [0075] discusses beam focusing).
Ashrafi fails to teach wherein the beam of electromagnetic energy “has an intensity along the propagation axis that is less than a highest intensity of the beam off the propagation axis.”, as set forth in claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        October 29, 2021